Citation Nr: 0313799	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-13 813	)	DATE
	)
	)    

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from December 1968 
to December 1970.  He died in June 1998 and is survived by 
his wife, who is the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  
Specifically, by an August 1998 rating action, the RO denied 
the issue of entitlement to service connection for the cause 
of the veteran's death on the basis that the claim was not 
well grounded.  By a June 1999 rating action, the RO 
continued to deny this issue on the basis that the claim was 
not well grounded and also addressed the appellant's 
contention that the colon cancer which caused the veteran's 
death was the result of in-service exposure to Agent Orange.  

In October 2001, the Board remanded the appellant's claim to 
the RO for further evidentiary development consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Following 
completion of the instructions set forth in the October 2001 
remand, the RO, in May 2003, returned the case to the Board 
for final appellate review of the appellant's claim.  

Further review of the claims folder indicates that, in 
February 2003, the RO denied the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318.  The RO included this issue 
in the supplemental statement of the case issued in February 
2003.  Importantly, however, neither the appellant nor her 
representative responded.  In fact, in the VA Form 646, 
Statement Of Accredited Representative In Appealed Case, the 
appellant's representative discussed only the claim for 
service connection for the cause of the veteran's death and 
did not address the § 1318 issue.  As such, the Board 
concludes that an appeal with respect to the denial of the 
issue of entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 has not been 
perfected.  Therefore, this claim is not currently before the 
Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The certificate of death indicates that the veteran died 
on June [redacted]
, 1998 at the age of 49 years as a result of 
carcinoma of the colon.  

3.  Colon cancer was not shown in service, shown to be 
otherwise related to any incident of the veteran's military 
duty (including in-service exposure to Agent Orange), or 
shown within one year after the veteran's discharge from 
service.  

4.  At the time of the veteran's death, service connection 
had been established for following disabilities:  skull loss 
(50% from December 1970) and residuals of a skull fracture, 
to include headaches (10% from December 1970).  

5.  A service-connected disability did not cause, or 
contribute to the cause of, the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by active 
military duty, and may not be presumed to have been incurred 
in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

2.  A disability incurred in service did not cause or 
contribute to the cause of the veteran's death, nor did any 
incident of service contribute substantially or materially to 
the cause of his death.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The discussions in the August 1999 statement of 
the case, October 2001 Board remand, December 2001 letter, 
and November 2002 supplemental statement of the case informed 
the appellant and her representative  of the specific 
provisions of the VCAA, the criteria used to adjudicate her 
cause of death claim, the type of evidence needed to 
substantiate this issue, as well as the specific type of 
information necessary from her.  

Further review of the claims folder indicates that the 
appellant moved without notifying VA of her new address.  As 
a result, several documents forwarded by the RO to her were 
returned to the agency by the United States Post Office as 
undeliverable.  In a statement dated in May 2003, the 
veteran's representative explained that it had "canvassed 
for information related to this claimant, and at this time is 
not in contact with . . . [the appellant]."  The 
representative stated that, in its attempt to locate the 
appellant, "it was discovered that the wrong Maria D. 
Canales had been contacted."  

With regard to the appellant's failure to keep VA informed of 
her current address, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that 
VA's duty to assist is not a one-way street.  If an appellant 
wishes help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet.App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  In 
particular, the RO has obtained all available service medical 
records and relevant post-service treatment records 
adequately identified by the appellant.  Thus, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
appellant's cause of death claim based upon a complete and 
thorough review of the pertinent evidence associated with the 
veteran's claims folder.  

Factual Background

According to the service medical records, between December 
1969 and February 1970, the veteran was hospitalized for 
treatment for residuals of a head injury, to include speech 
difficulty (minimal excessive dysphasia), occasional 
hesitation in writing, and headaches.  Diagnoses included a 
depressed closed fracture of the left parietal area of the 
skull with nerve involvement but no artery involvement as 
well as dysphasia due to a cortical injury (which was 
secondary to the skull fracture).  In March 1970, the veteran 
received follow-up treatment, at which time he reported 
occasional weakness and "funny feeling[s]" in his hands as 
well as rare dizziness or headaches.  The examiner concluded 
that there was no significant change in the veteran's status 
and instructed him to return in two weeks for follow-up 
treatment.  Later in March 1970 and thereafter in the 
following month, the veteran returned for refills of his 
medication.  In October 1970, he sought treatment at the 
neurology clinic for complaints of headaches.  

The separation examination, which was conducted in September 
1970, demonstrated that the veteran's head was normal.  
Two-and-a-half months later, the veteran reported that there 
had been no change in his medical condition.  The service 
medical records, including the September 1970 discharge 
evaluation, are negative for complaints of, treatment for, or 
findings of colon cancer.  

In December 1970, the veteran was discharged from active 
military duty.  In January 1972, he underwent a VA 
examination, at which time he reported experiencing headaches 
approximately once every three or four days.  A specialized 
neurological evaluation completed at that time resulted in 
the examiner's conclusion that the veteran had no 
neurological disease.  

Subsequently, in January 1974, the veteran was hospitalized 
at a VA medical facility for one-and-a-half weeks for 
treatment for a possible seizure disorder.  The veteran 
reported that he had become dizzy while getting out of his 
car, lost consciousness within seconds, and regained 
consciousness five to six hours later.  During the January 
1974 hospitalization, the veteran remained asymptomatic.  He 
had no particular problems.  Because no evidence of a seizure 
disorder was obtained in the preliminary neurological 
investigation and because the veteran's episode of loss of 
consciousness was in itself unusual in that it lasted five or 
six hours, the treating physician concluded that no further 
investigation was warranted at that time.  This doctor also 
believed that no anticonvulsant medication was needed.  The 
veteran was discharged without medication and instructed to 
return to the Neurology Clinic in six months.  

According to VA medical records, in February 1998, a left 
supraclavicular mass (lymph node) was biopsied and found to 
be carcinoma of a non-mucinous type.  A computed tomography 
scan of the veteran's chest completed several weeks later in 
March 1998 indicated mediastinal adenopathy.  

Later in March 1998, the veteran sought treatment for 
complaints of three or four days of upper gastrointestinal 
upset.  He denied vomiting, nausea, melena, bright red blood 
per rectum, hematemesis, or change in bowel movement habits.  
He was admitted for further evaluation.  A computed 
tomography scan completed on the veteran's abdomen during 
this hospitalization provided findings of distal biliary 
obstruction with proximal biliary dilatation; small 
peripancreatic, aortocaval, and celiac lymph nodes (which 
were not enlarged by computed tomography criteria); gallstone 
in the gallbladder; an enlarged prostate with an indents 
bladder base (left greater than right); and a lytic lesion in 
the right iliac crest (described as a bony metastasis).  The 
reviewing radiologist explained that the distal biliary 
obstruction with proximal biliary dilatation, combined with 
the ill-defined soft tissue in the pancreatic head/duodenal 
region raised the suspicion of a pancreatic/ampullary mass.  
Although no discreet mass was appreciated, the radiologist 
recommended further evaluation.  

On the following day in March 1998, the veteran underwent an 
esophagogastroduodenoscopy which showed an exophytic mass in 
the second portion of the duodenum which was nearly 
obstructing the entire lumen.  The ampulla was conserved.  
Metastatic second portion of the duodenum tumor was 
diagnosed.  The treating physician noted that this tumor was 
"widely" metastatic and that the veteran's prognosis was 
poor.  

A Certificate of Death indicates that the veteran died on 
June [redacted]
, 1998 at the age of 49 years.  The immediate cause of 
his death was carcinoma of the colon.  No condition leading 
to the immediate cause of the veteran's demise was listed on 
the Certificate of Death.  At the time of the veteran's 
death, he was an inpatient at the Columbia Medical Center in 
Terrell, Texas.  No autopsy was performed.  

Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2002).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2002).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2002).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2002).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such a disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Further, under the provisions of 38 C.F.R. § 3.309(e), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See, 38 C.F.R. § 3.309(e), Note 2 (2001).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
Id.  See also McCartt v. West, 12 Vet. App. 164, 168 (1999).  

In the present case, the certificate of death indicates that 
the veteran died on June [redacted]
, 1998 at the age of 49 years as a 
result of carcinoma of the colon.  At the time of the 
veteran's death, service connection had been established for 
the following disabilities:  skull loss (50% from December 
1970) and residuals of a skull fracture, to include headaches 
(10% from December 1970).  

Throughout the current appeal, the appellant has contended 
that the veteran's colon cancer, which led to his death, 
occurred as a result of his active military duty.  In 
particular, the appellant has consistently maintained that 
this disability occurred as a result of the veteran's 
in-service exposure to Agent Orange during his service in 
Vietnam.  

As the Board has discussed in this decision, the first 
competent evidence of carcinoma of the colon occurred in June 
1998.  Specifically, the veteran's Certificate of Death is 
the first document which notes that the veteran had been 
treated for this disorder.  Significantly, the claims folder 
contains no competent evidence associating this disability 
with any incident of the veteran's military duty (including 
in-service exposure to Agent Orange).  See, 38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002) and 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2002).  

Further, the claims folder contains no competent evidence of 
colon cancer within a year after the veteran's separation 
from military duty.  Consequently, the carcinoma of the 
veteran's colon, which led to his death, may not be presumed 
to have been incurred during his active military service.  
See, 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Additionally, the claims folder contains no competent 
evidence that the veteran's service-connected disabilities 
[skull loss (50% from December 1970) and residuals of a skull 
fracture, to include headaches (10% from December 1970)] 
caused, or in any way contributed to, the colon cancer which 
led to his demise.  Clearly, a disability incurred in service 
did not cause or contribute to the cause of the veteran's 
death, nor did any incident of service contribute 
substantially or materially to the cause of his death.  As 
such, the Board must conclude that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Consequently, her claim must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

